   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 1 of 36




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BLALOCK HOUSEHOLD,                             §
                                               §
      Plaintiff,                               §
                                               §           C.A. NO.
              vs                               §
                                               §           JURY TRIAL DEMANDED
MERCY WATER SUPPLY                             §
CORPORATION                                    §
                                               §
      Defendant.                               §

                                     EXHIBIT A
                           INDEX OF MATTERS BEING FILED

      Pursuant to Local Rule 81, the following are attached in connection with this Notice of

Removal:

      1.      A list of counsel of record, including addresses, telephone numbers, and parties
              represented.

      2.      State Court Docket Sheet

      3.      State Court Pleadings and Court Notices:

              -    Plaintiffs’ Original Petition
              -    Citation to Mercy Water Supply Corporation
              -    Defendant Mercy Water Supply Corporation’s Original Answer and Request
                   for Disclosures
              -    The Blalock Household’s Response to “Defendant Mercy Water Supply
                   Corporation’s Original Answer and Request for Disclosures” and Request for
                   Disclosure
              -    Order on Defendant Mercy Water Supply Corporation’s Rule 91a Motion
                   (dismissing Plaintiffs’ claims for “Perjury (Aggravated),” Libel, Slander and
                   “Breaking of Texas Water Codes”);
              -    Blalock Household’s First Amended Original Petition;
              -    Order for Mediation
              -    Defendant Mercy Water Supply Corporation’ First Amended Answer
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 2 of 36




                             LIST OF COUNSEL

  Plaintiffs (Pro Se):
  John Blalock
  1611 Bowen Loop
  Cleveland TX 77328
  (281) 676-7202
  allieblalock97@gmail.com

  John Blalock
  1611 Bowen Loop
  Cleveland TX 77328
  (832) 480-1174
  Get_bold@yahoo.com

  Ms. Samantha Fleming
  1611 Bowen Loop
  Cleveland TX 77328

  Ms. Kimberly Sanders
  1611 Bowen Loop
  Cleveland TX 77328


  Attorneys for Defendant:
  Phillip W. Bechter [TBN # 00787053]
  pbechter@vorys.com
  Kathryn Hand [TBN #24106049]
  khand@vorys.com
  909 Fannin, Suite 2700
  Houston, Texas 77010
  (713) 588-7000 Telephone
  (713) 588-7050 Facsimile
            Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 3 of 36
https://research.txcourts.gov/CourtRecordsSearch/ViewCasePrint/9498eca2b5b0581f9009d427df8f55fc

Case Information
BLALOCK HOUSEHOLD VS. MERCY WATER SUPPLY CORPORATION
CV16,563
Location                   Case Category               Case Type                          Case Filed Date                Judge
San Jacinto County -       Civil - Other Civil         Other Civil                        11/2/2020                      Kitchens, Travis
258th District Court



Parties      5


Type                            Name                                                    Attorneys

Plaintiff                       John Blalock                                            Pro Se

Plaintiff                       John Blalock II                                         Pro Se

Plaintiff                       Samantha Fleming                                        Pro Se

Plaintiff                       Kimberly Sanders                                        Pro Se

Defendant                       Mercy Water Supply Corporation                          PHILLIP W. BECHTER


Events       21


Date              Event         Type                               Filing Description                       Documents

11/2/2020         Filing        Statement of Inability to          Statement of Inability to                John_Blalock_II.pdf
                                Afford Costs                       Afford Costs for John Blalock
                                                                   II

11/2/2020         Filing        Statement of Inability to          Statement of Inability to                Samantha_Fleming.pdf
                                Afford Costs                       Afford Costs for Samantha
                                                                   Fleming

11/2/2020         Filing        Statement of Inability to          Statement of Inability to                John_Blalock.pdf
                                Afford Costs                       Afford Costs for John Blalock

11/2/2020         Filing        Statement of Inability to          Statement of Inability to                Kim_Sanders.pdf
                                Afford Costs                       Afford Costs for Kimberly
                                                                   Sanders

11/2/2020         Filing        Petition                           Original Petition                        Complaint_Against_Mercy.pdf

12/28/2020        Filing        Answer/Response                    Mercy Water's Original                   Defendant's Original Answer.pdf
                                                                   Answer and RFD

12/28/2020        Filing        Answer/Response                    Response to Defendant's                  Response_to_Original_Answer.pdf
                                                                   Original Answer

1/22/2021         Filing        Proposed Order                     Proposed Order on Rule 91a               Proposed Order on Rule 91a MTD.pdf
                                                                   Motion to Dismiss

1/22/2021         Filing        Motion (No Fee)                    Defendant's Rule 91a Motion              Mercy WSC's Rule 91a Motion to Dismiss.pdf
                                                                   to Dismiss

1/22/2021         Filing        Answer/Response                    Response to Defendant's                  Document 35.pdf
                                                                   Motion to Dismiss

1/25/2021         Filing        Notice                             Notice of Hearing on Mercy               Mercy WSC's Notice of Remote Hearing(38197559.1).pdf
                                                                   Water's M/Dismiss

2/26/2021         Filing        No Fee Documents                   Mercy WSC's Reply in          Mercy WSC's Reply on Rule 91a Motion to Dismiss.pdf
                                                                   Support of its Rule91a Motion
                                                                   to Dismiss

3/3/2021          Filing        Amended Filing                     Amended Original Petition                Amended_Original_Petition.pdf

3/3/2021          Filing        Request                            Request for Copy of Order                Letter to Court re Order.pdf
                                                                   Signed 3-1-21

3/4/2021          Filing        Notice of Appeal                   Notice of Appeal                         Appeal_Of_Order.pdf

3/4/2021          Filing        Statement of Inability to                                                   John_Blalock_II.pdf
                                Afford Costs

3/4/2021          Filing        Statement of Inability to                                                   Samantha_Fleming.pdf
                                Afford Costs
            Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 4 of 36
Date            Event           Type                        Filing Description              Documents

3/4/2021        Filing          Statement of Inability to                                   Kim_Sanders.pdf
                                Afford Costs

3/4/2021        Filing          Statement of Inability to   Same Statement that was           John_Blalock.pdf
                                Afford Costs                filed with the Original Petition.

3/10/2021       Filing          Request                     Request for Accommodation       Samantha_Request.pdf

3/17/2021       Filing          Answer/Response             Mercy WSC's First Amended       Mercy WSC's First Amended Answer.pdf
                                                            Answer


© 2021 Tyler Technologies, Inc. | All Rights Reserved
Version: 2021.2.0.3148




                                                                                                                                   Help
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 5 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 6 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 7 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 8 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 9 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 10 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 11 of 36
    Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 12 of 36




                                          CAUSE NO. CV 16,563

BLALOCK HOUSEHOLD              §                              IN THE DISTRICT COURT
                               §
    Plaintiff,                 §
                               §
v.                             §                              SAN JACINTO COUNTY, TEXAS
                               §
MERCY WATER SUPPLY CORPORATION §
                               §
    Defendant                  §                              258TH JUDICIAL DISTRICT

               DEFENDANT MERCY WATER SUPPLY CORPORATION’S
               ORIGINAL ANSWER AND REQUEST FOR DISCLOSURES

         Defendant Mercy Water Supply Corporation (“Defendant”) files its Original Answer to

Plaintiffs’ Original Petition, and would show the Court as follows:

                                             I.
                                       GENERAL DENIAL

         1.    In accordance with Rule 92 of the Texas Rules of Civil Procedure, Defendant enters

a general denial with respect to each and every allegation contained in Plaintiffs’ Original Petition,

and any amendments thereto, and demands strict proof of same.

                                       II.
                         AFFIRMATIVE/ADDITIONAL DEFENSES

         2.    Plaintiffs’ claim for “perjury (aggravated)” is not viable and should be dismissed

as Texas does not recognize a civil cause of action for perjury.

         3.    Plaintiffs’ claim for “Breaking of the Texas Water Codes, Resulting in Loss of

Water Service” is not viable and should be dismissed because the the Texas Water Code provisions

relied upon by Plaintiff, including section 13.250(b), do not create a civil cause of action.

         4.    Plaintiffs’ “Libel/Slander” claims are barred by judicial privilege.

         5.    Plaintiffs’ “Libel/Slander” claims are barred by qualified privilege.

         6.    With respect to Plaintiffs’ “Libel/Slander” claims, Defendant pleads the defense of

truth.
                                                                                                Filed: 12/28/2020 9:40 AM
                                                                                                             Tammy Currie
                                                                                                              District Clerk
                                                                                                San Jacinto County, Texas
    Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 13 of 36




       7.      Plaintiffs had no viable contract with Defendant, either written or oral.

       8.      Alternatively, Plaintiffs’ breach of contract claims are precluded by Plaintiffs’ prior

breaches.

                                              III.
                                       RULE 193.7 NOTICE

       9.      Defendant hereby gives notice of the intent to utilize items produced in discovery

against the party producing same. The authenticity of such items is self-proven per Rule 193.7 of

the Texas Rules of Civil Procedure.

                                          IV.
                                REQUEST FOR DISCLOSURES

       10.     Defendant hereby requests that Plaintiffs disclose the information and material

described in Rule 194.2 and provide its responses to counsel for Defendant on or before the

expiration of thirty (30) days from the date of service hereof.

               WHEREFORE, PREMISES CONSIDERED, Defendant, Mercy Water Supply

Corporation, respectfully prays that this Honorable Court dismiss Plaintiffs’ suit on the merits with

prejudice; enter judgment that Plaintiffs take nothing; grant Defendant its costs; and for such other

and further relief, legal or equitable, special or general, to which it may show itself justly entitled.

                                               Respectfully submitted,

                                               VORYS, SATER, SEYMOUR AND PEASE LLP

                                                       /s/ Phillip W. Bechter
                                               Phillip W. Bechter [TBN # 00787053]
                                               pbechter@vorys.com
                                               Kathryn Hand [TBN #24106049]
                                               khand@vorys.com
                                               909 Fannin, Suite 2700
                                               Houston, Texas 77010
                                               (713) 588-7000 Telephone
                                               (713) 588-7050 Facsimile
                                               Attorneys for Defendant
                                               Mercy Water Supply Corporation
    Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 14 of 36




                               CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of Defendant Mercy Water Supply
Corporation’s Original Answer and Request for Disclosures has been forwarded to all counsel of
record in accordance with the Texas Rules of Civil Procedure, on this 28th day of December, 2020,
as follows:


       John Blalock
       1611 Bowen Loop
       Cleveland TX 77328
       Plaintiff, Pro-Se


                                                          /s/ Kathryn Hand
                                                    Kathryn Hand
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 15 of 36



                              CAUSE NO: CV16,563

BLALOCK                                                   IN THE 258TH DISTRICT
HOUSEHOLD                                                     COURT OF TEXAS
         PLAINTIFF,                                               SAN JACINTO
V.                                                                     COUNTY
MERCY WATER
SUPPLY
CORPORATION
       DEFENDANT,

THE BLALOCK HOUSEHOLD’S RESPONSE TO “DEFENDANT MERCY
   WATER SUPPLY CORPORATION’S ORIGINAL ANSWER AND
 REQUEST FOR DISCLOSURES” AND REQUEST FOR DISCLOSURE
        The Blalock Household (hereinafter “Blalock Household” or “Plaintiff”)
files their response to Mercy Water Supply Corporation’s Original Answer and
Request for Disclosures.
                             PLAINTIFFS’ CLAIMS
      The Plaintiffs plan to use the states RICO laws as they do allow for civil
penalties, as the actions of the staff of Mercy Water Supply Corporation
(hereinafter “Mercy” or “Defendant”) would fall under the aforementioned laws:
         1. Perjury, if proven, would make the staff at Mercy Water Supply
            Corporation criminals as they have committed a criminal offense.
         2. As these actions were taken in relation to the business dealings of
            Mercy Water Supply Corporation, and with the staff using their
            positions within the company when committing the crimes, showing
            that they were knowingly furthering the agenda of a criminal
            enterprise.
         3. According to the FBI’s definition of a criminal enterprise, a
            corporation can fit into that definition.
         4. The actions of the Defendant’s staff in relation to this case, and other
            matters, would constitute significant criminal activity.
       While the Texas Water Codes do not create a civil cause of action, case law
surrounding the Texas Water Codes does prove that a plaintiff can seek damages
for violations of the Texas Water Codes, such as an unlawful disconnection.
      Judicial Privilege does not apply as the libel/slander claims are to do with
statements made in relation to a Formal Complaint before the Public Utility

                                                                                Filed: 12/28/2020 2:54 PM
                                                                                             Tammy Currie
                                                                                              District Clerk
                                                                                San Jacinto County, Texas
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 16 of 36




Commission and not a formal judicial hearing, as it is not a formal case before a
judge:
         1. The Formal Complaint can become a formal hearing before a court if
            one/both of the parties ask for one. As of right now, the decision
            making, other than orders, are on the Public Utility Commission staff
            and not a judge, therefore not making it a judicial hearing.
      Qualified Privilege does not apply as the Plaintiffs can show that there was
malice on the side of the Defendant:
         1. Malice is defined as intention, without justification or excuse, to
            commit an act that is unlawful.
         2. The actions by the staff at Mercy Water Supply Corporation are
            unlawful as they also constitute Aggravated Perjury.
         3. There is no legal excuse, nor justification, for their actions.
         4. Therefore, as their actions were taken with malice their statements are
            not qualified for Qualified Privilege.
     As the statements can be proven false by the records of Mercy Water Supply
Corporation, then a defense of Truth would not apply here (see attached exhibit).
      The Defendant had an oral contract with John Preston Blalock (hereinafter
“Mr. Blalock”), which was entered into following the death of Reba Ivey, Mr.
Blalock’s mother, (hereinafter “Ms. Ivey”) in January of 2015, when Mr. Blalock
informed Nora Walker (hereinafter “Ms. Walker), the former Office Manager for
the Defendant, of Ms. Ivey’s passing.
      As, the contract was only for the account to be kept in Ms. Ivey’s name, and
Mr. Blalock was never informed of any other actions needed to be taken by him,
any of the defendant’s claims of breaches would be unfounded as a contract cannot
be amended unless by agreement from both parties. And, as Mr. Blalock was never
given a copy of the tariff, he would not been aware of the rules set by Mercy, as
they do not have one readily available/known to their customers/consumers.
              RESPONSE TO REQUEST FOR DISCLOSURES
         1. Plaintiffs’
                i. Samantha Leigh Fleming
               ii. John Preston Blalock
              iii. John Preston Blalock II
              iv. Kimberly Powell Sanders
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 17 of 36




     2. There are no potential parties to this case, from the understanding of
         the Blalock Household on what a Potential Party is.
     3. Legal Theories:
             i. The legal theories/factual basis are described under “Plaintiffs’
                Claims”.
     4. Economic Damages
             i. Pest Control/Extermination: Plaintiffs are in the process of
                getting written estimations
            ii. Flooring Repair: Plaintiffs are in the process of getting written
                estimations for the repair to the flooring.
           iii. Medical Bills
     5. Parties with relevant facts to the case:
             i. All parties with relevant facts are known to the Defendant
                through evidence obtained by their legal representation from the
                Public Utility Commission, as those listed in the documents are
                the only individuals available with relevant facts known to the
                Blalock Household at this time. Further clarification needed if
                information is not sufficient to the request.
     6. Expert Witnesses:
             i. The Plaintiffs do not intend to call expert witnesses at this time.
     7. Rule 194.2 (g) is not applicable
     8. Rule 194.2 (h) is not applicable
     9. Witness Statement(s):
             i. The Defendant already has access to all known witness
                statements known to the Plaintiffs.
     10. Rule 194.2 (j) and Rule 194.2 (k)
             i. John Preston Blalock II and Samantha Leigh Fleming will have
                to contact the hospitals visited to see what needs to be done to
                produce the medical records.
     11. Clarification needed on Responsible Third Party as the actions
         causing the suit were taken by staff of the Defendant in their official
         positions within the corporation, which from the Plaintiffs’
         understanding would make the actions the actions of the Defendant.
                          RULE 193.7 NOTICE
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 18 of 36




      Plaintiff hereby gives notice of the intent to utilize items produced in
discovery against the party producing same. The authenticity of such items is self-
proven per Rule 193.7 of the Texas Rules of Civil Procedure.
                        REQUEST FOR DISCLOSURE
      Plaintiff hereby request that the Defendant disclose the information and
material described in Rule 194.2 and provide its response to the Plaintiffs on or
before the expiration of thirty (30) days from the service hereof.
                            REQUEST FOR RELIEF
       Plaintiff, Blalock Household, respectfully request that the Honorable Court
not dismiss the case as the evidence that will be presented before the Court will
prove the wrongdoings of the Defendant. And, the Defendant has not showed how
the case has no merits, but merely made statements as to their belief or defense
with no legal standing for the privileges requested, nor how their statements were
true in relation to libel/slander, nor the perjury.


      Respectfully Submitted,
             /s/ John Preston Blalock
             /s/ John Preston Blalock II
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 19 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 20 of 36
  Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 21 of 36

                               CAUSE: CV16,563

BLALOCK                                                          IN THE 258TH

HOUSEHOLD                                                DISTRICT COURT OF

          PLAINTIFF,                                            TEXAS IN SAN

          V.                                                 JACINTO COUNTY

MERCY WATER

SUPPLY

CORPORATION

         DEFENDANT,

         BLALOCK HOUSEHOLD’S FIRST AMENDED ORIGINAL

                                   PETITION

                            DESCRIPTION OF PARTIES

PLAINTIFF

  1. Blalock Household

       a. Names: John Blalock, John Blalock II, Samantha Fleming, Kimberly

          Sanders

       b. Address: 1611 Bowen Loop, Cleveland, Texas 77328

       c. Numbers:

                i. Home: (832) 480-5371

               ii. Cell (John Blalock): (832) 480-1174

               iii. Cell (John Blalock II): (281) 676-7202


                                                                         Filed: 3/3/2021 11:50 AM
                                                                                     Tammy Currie
                                                                                      District Clerk
                                                                        San Jacinto County, Texas
  Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 22 of 36




       d. Email:

               i. John Blalock: get_bold@yahoo.com

              ii. John Blalock: allieblalock97@gmail.com

DEFENDANT

 1. Mercy Water Supply Corporation

       a. Name: Mercy Water Supply Corporation

       b. Address: 51 Perry Lane, Cleveland, Texas 77328

       c. Number: (281) 593-1177

                    SUBJECT MATTER JURISDICTION

 1. Breach of Contract

 2. Libel/Slander

 3. Criminal Acts by a Criminal Organization (Texas R.I.C.O and 18 U.S.C

    Section 1964)

                         PERSONAL JURISDICTION

 1. Both parties live/operate in the state of Texas.

 2. Both Parties are located within the jurisdictional lines for the 258 th district

    court.

 3. The expected settlement is more than what the lower courts can decide upon.

                                     VENUE
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 23 of 36




For the items listed in the SUBJECT MATTER JURISDICTION and PERSONAL

JURISDICTION, the venue for this case should be the 258th district court.

                          FACTUAL ALLEGATIONS

   1. Breach of Contract (State and Federal Commercial Codes):

         a. Written:

                i. By not following their tariff and informing John Blalock Sr. of

                   the procedures and paperwork he would need to complete,

                   Mercy Water Supply Corporation has breached the written

                   contract that John Blalock Sr. inherited as he inherited Reba

                   Ivey’s entire estate following a Small Estate case following her

                   death in January of 2015.

               ii. By not following their tariff in relation to cancelation of

                   memberships, Mercy Water Supply Corporation has further

                   breached the written contract that was inherited by not getting

                   approval from the Board and giving John Blalock Sr. a chance

                   to have his case heard before the Board.

               iii. The shutting off of water service to the meter for the Northern

                   Tract (1611 Bowen Loop) without written notice, Mercy Water

                   Supply Corporation has breached the contract by not giving
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 24 of 36




               notice as this was not an emergency shut-off (e.g. a busted

               water service line or broken water pump).

      b. Verbal:

            i. Mercy Water Supply Corporation had entered into a verbal

               agreement with John Blalock Sr. concerning the water service

               to the Northern Tract.

            ii. Mercy Water Supply Corporation breached this contract in the

               days following a payment that they accepted from John Blalock

               Sr.

2. Libel (Section 73 of the Texas Civil Practice and Remedies Code)/Slander

      a. During an Informal Complaint and a Formal Complaint with the

         Public Utility Commission of Texas, representatives of Mercy Water

         Supply Corporation has made verbal and written comments that had

         potential harm to John Blalock Sr. and his character.

3. Criminal Actions by a Criminal Organization (Texas R.I.C.O and 18 U.S.C

   Section 1964)

      a. False Advertising/Overcharging

            i. Before Mercy Water Supply Corporation changed their website,

               their website had examples of the prices for monthly bills for

               getting your water service through their corporation. But these
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 25 of 36




              prices were not reflected in the bills that customers were

              receiving.

     b. Mail and Wire Fraud

            i. As Mercy Water Supply Corporation send the bills to their

              customers through the mail and they were falsely advertising

              their prices, which lead to customers being overcharged, Mercy

              Water Supply Corporation was committing Mail and Wire

              Fraud. As they had knowledge of their advertised price and did

              not adhere to those prices when charging customers.

     c. Aggravated Perjury

            i. Then during a quasi-judicial proceeding before the Public

              Utility Commission of Texas, representatives of Mercy Water

              Supply Corporation made/supported comments under oath that

              were misrepresentation of the facts/records they were

              presenting to the Public Utility Commission:

                 1. Examples of this would be responses to Request for

                     Information from the Commission Staff stating that there

                     was not enough evidence for them to say which property

                     retained the address of 154 Bowen Road (the previous

                     emergency address for 1611 Bowen Loop or the

                     Northern Tract), despite their records containing a
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 26 of 36




                    partition deed that would have been filed with Reba

                    Ivey’s ‘Application and Agreement for Service’ and that

                    Reba Ivey’s account started as 154 Bowen Road and

                    changed to 1611 Bowen Loop following address changes

                    between the years of 1997 and 1998. It could also have

                    been inferred by looking at the records for Gloria

                    Meeks/Hales, Reba Ivey’s sister and the owner of the

                    Southern Tract (1601 Bowen Loop) in 1995, where her

                    address on her account started as 159 Bowen Road and

                    changed to 1601 Bowen Loop following the

                    aforementioned address changes. Which has led to a

                    longer proceeding with the Public Utility Commission as

                    the Commission Staff took their misleading statements as

                    fact.

                 2. As the statements were material and were made during or

                    in connection to an official proceeding.

     d. Destruction of Evidence

            i. Between the Dates of the 1st day of November of 2020 and the

              26th day of February of 2021, Mercy Water Supply Corporation

              has changed what their website shows on the page for the rates
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 27 of 36




               for their water service, despite this the Blalock Household does

               have a screenshot of what the website showed.

                            LEGAL CLAIMS

1. Breach of Contract:

      a. Written:

            i. There is a count of breach of contract for each day Mercy Water

               Supply Corporation denied water service to the Blalock

               Household, which totals in fifty-seven (57) days in total for

               fifty-seven (57) counts of breach of contract.

            ii. There is one (1) count of breach of contract for Mercy Water

               Supply Corporation for not properly informing John Blalock Sr.

               of the procedures and paperwork that would need to be

               completed for him to transfer his deceased mother’s

               membership and account to his name.

           iii. There is one (1) count of breach of contract as Mercy Water

               Supply Corporation did not follow their tariff as it pertains to

               canceling the membership/stock of members.

           iv. There is one (1) count of breach of contract as Mercy Water

               Supply Corporation did not inform the Blalock Household of
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 28 of 36




               the shut-off of water service in written form before shutting-off

               the water service to the Northern Tract.

      b. Verbal:

            i. There are fifty-seven (counts) of breach of contract for each day

               the Blalock Household was without water in relation the verbal

               contract John Blalock Sr. and Mercy Water Supply Corporation

               were entered into, as they were receiving and accepting

               payments from him for over five (5) years following the death

               of Reba Ivey.

2. Libel (Written Defamation)

      a. As the claim for the illegal/unauthorized connection was written in to

         a pleading submitted with the Public Utility Commission, it meets the

         requirements for Libel, resulting in one (1) count of Libel.

3. Slander (Oral Defamation)

      a. As it is more likely than not that the aforementioned statement was

         spoken about orally between Mercy Water Supply Corporation and

         the Carlton Law Firm, it would meet the requirements for Slander,

         resulting in one (1) count of Slander.

4. Criminal Acts by a Criminal Organization (18 U.S.C Section 1964)

      a. 18 U.S.C Section 1964 does not express an explicit jurisdiction of

         civil causes of action under this code.
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 29 of 36




     b. General Requirements for a R.I.C.O Claim

            i. Criminal Activity:

                 1. The Blalock Household can prove False

                      Advertising/Overcharging, Mail and Wire Fraud

                      Resulting from these falsely charged prices, Destruction

                      of Evidence and Aggravated Perjury (as both are forms

                      of obstruction of justice, which is covered by Texas’

                      R.I.C.O laws)

           ii. Pattern of Criminal Activity:

                 1. The Blalock Household can show through a discovery

                      period that the prices were on the website for over a year

                      as the last rate change was in 2017. That the Perjury and

                      Destruction of Evidence were more than likely

                      committed in an attempt to cover their wrong doings and

                      to keep government agencies from prying into their

                      business dealings.

          iii. Within the Statute of Limitations:

                 1. The Blalock can show that these wrong doings are still

                      within the statute of limitations as some of the wrong

                      doings were committed in less than a year ago.

     c. Each Count:
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 30 of 36




                i. The Blalock Household cannot give an accurate number of

                   counts on the False Advertising/Overcharging as there is

                   information that will need to be requested during discover to

                   show when the prices were first changed to show the prices

                   customers should expect. And, each time the bills differed

                   would be a different count.

                ii. The Blalock Household cannot give an accurate count for the

                   Mail and Wire Fraud for the same reason.

               iii. There are seven (7) counts of Aggravated Perjury, which is a

                   form of Obstruction of Justice.

               iv. There is one (1) count of Destruction of Evidence for the

                   changing of their website, as the preservation of evidence is the

                   duty of the individual in possession of the evidence.

                   Destruction of Evidence is also a form of Obstruction of

                   Justice.

                                 CONCLUSION

      Mercy Water Supply Corporation has committed a long list of wrong doings

against members of the Blalock Household, not all of which being just civil wrong

doings. And, as such, the Blalock Household has chosen to file their case with their

local District Court/Clerk
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 31 of 36




                         Request for Damages and Relief

The Blalock Household respectfully request that Mercy Water Supply Corporation

be order to pay for the actions described within this document to the value of four-

million USD ($4,000,000) or the maximum amount allowed by 18 U.S.C Section

1964, whichever is the greater of the two (2) amounts.




RESPECTFULLY SUBMITTED BY,

/s/ John Blalock

/s/ John Blalock II
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 32 of 36
Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 33 of 36
    Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 34 of 36




                                         CAUSE NO. CV 16,563

BLALOCK HOUSEHOLD              §                              IN THE DISTRICT COURT
                               §
    Plaintiff,                 §
                               §
v.                             §                              SAN JACINTO COUNTY, TEXAS
                               §
MERCY WATER SUPPLY CORPORATION §
                               §
    Defendant                  §                              258TH JUDICIAL DISTRICT

              DEFENDANT MERCY WATER SUPPLY CORPORATION’S
                         FIRST AMENDED ANSWER

        Defendant Mercy Water Supply Corporation (“Defendant”) files its First Amended Answer

to Plaintiffs’ First Amended Petition, and would show the Court as follows:

                                            I.
                                      GENERAL DENIAL

        1.     In accordance with Rule 92 of the Texas Rules of Civil Procedure, Defendant enters

a general denial with respect to each and every allegation contained in Plaintiffs’ First Amended

Petition, and any amendments thereto, and demands strict proof of same.

                                       II.
                         AFFIRMATIVE/ADDITIONAL DEFENSES

        2.     Plaintiffs’ libel and slander claims are barred by judicial privilege.

        3.     With respect to Plaintiffs’ libel and slander claims, Defendant pleads the defense

of truth.

        4.     Plaintiffs had no viable contract with Defendant, either written or oral.

        5.     Plaintiffs have no standing to bring a RICO claim because there is no injury to their

business or property.

        6.     Plaintiffs’ RICO claim fails to state a claim upon which relief can be granted.

        7.     Plaintiffs’ RICO claim fails because there is no alleged separate “enterprise.”

                                                 1
                                                                                             Filed: 3/17/2021 11:17 AM
                                                                                                          Tammy Currie
                                                                                                           District Clerk
                                                                                             San Jacinto County, Texas
    Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 35 of 36




        8.       Plaintiffs’ have failed to allege a viable RICO predicate act.

        9.       Plaintiffs have failed to plead their RICO claim alleging mail and wire fraud with

particularity.

                                              III.
                                       RULE 193.7 NOTICE

        10.      Defendant hereby gives notice of the intent to utilize items produced in discovery

against the party producing same. The authenticity of such items is self-proven per Rule 193.7 of

the Texas Rules of Civil Procedure.

                 WHEREFORE, PREMISES CONSIDERED, Defendant, Mercy Water Supply

Corporation, respectfully prays that this Honorable Court dismiss Plaintiffs’ suit on the merits with

prejudice; enter judgment that Plaintiffs take nothing; grant Defendant its costs; and for such other

and further relief, legal or equitable, special or general, to which it may show itself justly entitled.

                                                Respectfully submitted,

                                                VORYS, SATER, SEYMOUR AND PEASE LLP

                                                        /s/ Phillip W. Bechter
                                                Phillip W. Bechter [TBN # 00787053]
                                                pbechter@vorys.com
                                                Kathryn Hand [TBN #24106049]
                                                khand@vorys.com
                                                909 Fannin, Suite 2700
                                                Houston, Texas 77010
                                                (713) 588-7000 Telephone
                                                (713) 588-7050 Facsimile
                                                Attorneys for Defendant
                                                Mercy Water Supply Corporation




                                                   2
   Case 4:21-cv-00886 Document 1-2 Filed on 03/17/21 in TXSD Page 36 of 36




                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of Defendant Mercy Water Supply
Corporation’s First Amended Answer has been forwarded to all counsel of record in accordance
with the Texas Rules of Civil Procedure, on this 17th day of March, 2021, as follows:


       John Blalock
       1611 Bowen Loop
       Cleveland TX 77328
       allieblalock97@gmail.com
       Plaintiff, Pro-Se

       Mr. John Blalock
       1611 Bowen Loop
       Cleveland TX 77328
       Get_bold@yahoo.com

       Ms. Samantha Fleming
       1611 Bowen Loop
       Cleveland TX 77328
       Via Certified Mail – R.R.R.

       Ms. Kimberly Sanders
       1611 Bowen Loop
       Cleveland TX 77328
       Via Certified Mail – R.R.R.

                                                       /s/ Kathryn Hand
                                                 Kathryn Hand




                                             3
